Citation Nr: 0906360	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

1.	Entitlement to an increased compensable rating for 
bilateral hearing loss.

2.	Entitlement to an increased compensable rating for 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force 
from January 1958 to May 1962 and from April 1963 to May 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Sioux Falls, South 
Dakota, Regional Office (RO). 


FINDINGS OF FACT

1.	Evidence indicates the Veteran's hearing impairment has 
not warranted a designation higher than Level I under 
Table VI for the left and right ear.

2.	The veteran's service-connected right patellar 
chondromalacia is manifested by daily flare ups of 
weakness, with flexion limited to 130 degrees and active 
extension limited to 4 degrees.

3.	The veteran's service-connected left patellar 
chondromalacia is manifested by daily flare ups of 
weakness, with flexion limited to 130 degrees and active 
extension limited to 8 degrees.


CONCLUSION OF LAW

1.	The criteria for compensable rating for bilateral hearing 
loss are not met.          38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.85, Diagnostic Code (DC) 6100 (2008).

2.	The criteria for a rating in excess of 0 percent for a 
right patellar chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC  5260, 
5261, 5257, 5262.

3.	The criteria for a rating in excess of 0 percent for a 
left patellar chondromalacia have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5260, 
5261, 5257, 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Here, the duty to notify was satisfied by a letter sent to 
the veteran in August 2005 from the agency of original 
jurisdiction (AOJ) providing the notice required for the 
increased rating claim of service connection.  This letter 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide.  

Further, the statement of the case, dated July 2006, set 
forth the relevant diagnostic codes for the veteran's right 
parietal scar, and included a description of the rating 
formulas for all possible schedular ratings under the 
relevant diagnostic codes.  The veteran was thus informed of 
what was needed not only to achieve the next-higher schedular 
rating, but also to obtain all schedular ratings above the 
disability evaluation that the RO had assigned.   

Finally, in October 2006 the AOJ sent a letter to the Veteran 
providing the notice require by 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159(b) for the claim for an increased rating and 
the claim was subsequently readjudicated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the October 2006 notice letter postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).]

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Increased Ratings

For historical purposes, it is noted that service connection 
was established for bilateral hearing loss and bilateral knee 
patellar chondromalacia by the RO in an August 1984 decision.  
A 0 percent disability evaluation was assigned to both the 
bilateral hearing loss and bilateral knee patellar 
chondromalacia based on a review of the relevant 
contemporaneous evidence of record.  The Veteran claims that 
a higher evaluation is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  While the veteran's entire history 
is reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Hearing Loss

The Veteran and his representative contend that the Veteran 
is entitled to a higher evaluation for his service-connected 
bilateral hearing loss. The Veteran's service-connected 
bilateral hearing loss is, and has been, evaluated using 
criteria found at 38 C.F.R. § 4.85, Diagnostic Codes 6100.  A 
noncompensable evaluation is currently assigned.

Turning to the relevant evidence of record, a November 2005 
VA audiological evaluation reported puretone threshold, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
55
55
LEFT
10
15
50
60
60

The puretone average was 42.5 in the right ear and 46.25 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right and 96 percent in the left 
ear.

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the Veteran is entitled to a 0 
percent rating.  Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  The foregoing audiogram findings warrant a 
designation of Roman Numeral I for the both the right and 
left ears, which corresponds to a noncompensable rating.  
Application of these tables is mechanical; there is no 
discretion.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Consequently, a compensable rating for bilateral 
hearing loss is not warranted. 

The Board notes that the Veteran's representative, in a 
January 2009 brief, has argued that the VA examinations are 
inadequate because testing was done in a sound proof room, 
does not mimic "ordinary" conditions, and does not accurately 
reflect the Veteran's hearing loss.  VA regulations require 
that audiological testing be conducted in a controlled 
setting, and not under "real world" conditions, however.  See 
38 C.F.R. § 4.85(a).  The evidence does not indicate that the 
VA examinations were inaccurate or improperly conducted and a 
review of the examinations supports a finding that the 
audiological results accurately depict the Veteran's hearing 
impairment.  

Bilateral Knee Condition

The veteran and his representative also contend, in 
substance, that the Veteran is entitled to higher disability 
evaluations for his service-connected bilateral knee 
disability.

Turning to the relevant evidence of record, in a November 
2005 VA medical examination the Veteran reported problems in 
his knees when "getting up and down" and weakness 
"especially if he is squatted down or kneeling down, and 
then he has trouble getting back up."  The Veteran reported 
no daily pain but daily "flares" and some instability in 
his knees.  The Veteran stated his knees are stiff in the 
morning but denies swelling, heat, or redness.  See VA 
medical examination record, dated November 2005. 

A physical examination revealed that the Veteran could 
actively flex both the left and right knees to 130 degrees 
and extend the left knee to 8 degrees and the right knee to 4 
degrees.  The VA examination record reported that "after 5 
extension/flexions, squats, there was no objective evidence 
of pain, fatigue, weakness, lack of endurance or any 
incoordination."  The Veteran's "deep tendon reflexes 
[were] less than 1+ in the patella reflex and less than 1+ in 
the Achilles reflex."  The VA medical examiner further 
reported that when the Veteran is "in a supine position, he 
is able to flex and extend completely, as well as when he 
goes to stand, his flexion and extension are normal."  In 
addition., the Veteran's gait was also determined normal.  
However, the Veteran reported "a little pain" in the right 
knee over the left.  The Veteran's patellofemoral compression 
test was "mildly positive on the right" but denied problems 
on the left knee.  The Veteran's crutiate and McMurray's 
testing were negative.  Id. 

The RO has rated the Veteran's bilateral knee disability, 
currently diagnosed as bilateral chondromalacia, as 0 percent 
disabling pursuant to DC 5014, by analogy.  See 38 C.F.R. 
§ 4.20.  DC 5014 provides that osteomalacia will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a, DC 5014 (2008).  DC 5003, 
which governs ratings of degenerative arthritis, provides 
that such arthritis is to be rated on the basis of limitation 
of motion under the appropriate DCs for the specific joint(s) 
involved.  When the limitation of motion of the specific 
joint is noncompensable, and manifested by swelling, muscle 
spasm, or satisfactory evidence of pain, a rating of 10 
percent is to be applied for each major joint or group of 
minor joints affected by the limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2008).  

The appropriate limitation of motion DCs in this case are DC 
5260 and 5261.  DC 5260 provides that a 0 percent evaluation 
is assignable for flexion of the leg limited to 60 degrees.  
A 10 percent evaluation is assignable for flexion of the leg 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2008).  
Furthermore, DC 5261 provides that a 0 percent evaluation is 
assignable for extension of the leg limited to 5 degrees.  A 
10 percent evaluation is assignable for extension of the leg 
limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261 (2008).  

Functional loss is also considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 204- 
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

After considering the relevant evidence discussed above, the 
Board concludes that a disability rating greater than the 
currently assigned evaluation of 0 percent for the service-
connected bilateral chondromalacia has not been presented.  
As noted, on examination, the Veteran could actively flex 
both the left and right knees to 130 degrees and extend the 
left knee to 8 degrees and the right knee to 4 degrees.  He 
also reported that he had no pain in the knees.  And, while 
he described daily flares (of weakness it appears), these 
flares were not noted to cause additional loss of function, 
to include additional limitation of knee motion.

The Veteran's appeal for an increased rating for this 
service-connected disability must, therefore, be denied.  

The Board also has considered other potentially applicable 
codes.  Particularly, VA OGC has held that a claimant who has 
both arthritis and instability of a knee may be granted 
separate evaluations under DCs 5003 and 5257, respectively, 
without violating the rule against pyramiding in 38 C.F.R. § 
4.14.  However, any such separate rating must be based on 
additional disabling symptomatology.  That is to say that 
separate evaluations are appropriate so long as there is 
evidence of limitation of motion that meets the requirements 
of the zero percent level under either DC 5260 or 5261.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The record does not indicate that his bilateral knee 
disability results in lateral instability or recurrent 
subluxation.  The Veteran has reported on examination of his 
knees the he had no incidents of recurrent subluxation and 
"he has some instability, but they have never really given 
out and made him fall, although at times he has felt like 
it."  On the VA examination, the Veteran was negative on 
crutiate and McMurray's testing.  See VA medical examination, 
dated November 2005.  Thus, a separate rating under DC 5257 
is not warranted in this instance.

Additionally, in an exceptional case, a higher initial 
evaluation is available on an extraschedular basis.  In this 
case, however, there is no indication of record that the 
schedular criteria are inadequate to evaluate any of the 
disabilities at issue in this decision.  The Veteran does not 
allege, and the medical evidence does not establish, that any 
of these disabilities, alone, causes marked interference with 
the Veteran's employment, or necessitates frequent periods of 
hospitalization.  In light of the foregoing, the Board finds 
that the Veteran's claims for higher initial evaluations do 
not present such exceptional or unusual disability pictures 
as to apply the extraschedular standards.  The Board is 
therefore not required to remand any of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Compensable rating for bilateral hearing loss is denied.

A disability rating greater than 0 percent for left patellar 
chondromalacia is denied.

A disability rating greater than 0 percent for right patellar 
chondromalacia is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


